Citation Nr: 1710910	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  95-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder based on it being a qualifying chronic disability under 38 C.F.R. § 3.317 after service in the Southwest Asia Theater of Operations.  

2.  Entitlement to service connection for sleep apnea, to include secondary to a service-connected acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to April 1971 and from September 1990 to May 1991, which included service in the Southwest Asia Theater of Operations from November 1990 to April 1991.

The issues of entitlement to service connection for a respiratory disorder, to include secondary to service in Southwest Asia, and entitlement to service connection for sleep apnea, to include secondary to service-connected PTSD come before the Board of Veterans Appeals (Board) on appeal from July 1995 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 1996, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  The Veteran also had a video teleconference hearing in May 2015 before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In January of 2017, the Veteran waived his right to an additional hearing.

The Board acknowledges the extensive and complicated procedural history related to the Veteran's respiratory disorder claim and, for the sake of brevity, will not repeat what has been written in past decisions.  In short, the Veteran originally submitted a claim of entitlement to service connection for a respiratory disorder which was originally denied by the RO in July 1995 and ultimately appealed to the Board.  In a September 1998 decision, the Board bifurcated the issue, denying entitlement on a direct basis under 38 C.F.R. § 3.303 and remanding the issue of entitlement to service connection based on service in Southwest Asia under 38 C.F.R. § 3.317 (addressing undiagnosed illnesses).  After this development was completed, the Board also denied this aspect of the claim in an April 2004 rating decision.  

The Veteran appealed both the September 1998 and April 2004 decisions to the Court of Appeals for Veterans Claims (Court).  After a long series of decisions by the Court, the U.S. Court of Appeals for the Federal Circuit, and even the U.S. Supreme Court, it has been determined that there was no cause for review of the September 1998 decision, and that decision is now final.  The remaining issue was remanded by the Board in March 2016 and is now ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran's respiratory disorder is not a qualifying chronic disability for which service connection may be granted under 38 C.F.R. § 3.317.  

2.  It is at least as likely as not that the Veteran's sleep apnea is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disorder based on it being a qualifying chronic disability under 38 C.F.R. § 3.317 after service in the Southwest Asia Theater of Operations, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.317 (2016).

2.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a respiratory disorder, which he asserts has persistent since and/or is otherwise related to his service in Southwest Asia.  The Veteran also asserts that his sleep apnea is caused and/or aggravated by his service-connected PTSD.

Respiratory Disorder

As was stated in the introduction, the only aspect of this claim that remains is whether service connection may be warranted as a "qualifying chronic disability" based on service in the Southwest Asia Theater of Operations under 38 C.F.R. § 3.317.  

In this regard, service connection may be warranted on a presumptive basis for veterans with service in the Southwest Asia theater of operations for objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1) (2015).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities that warrant a presumption of service-connection: 
(1) 	An undiagnosed illness: 
(2) 	A medically unexplained chronic multisymptom illness; or 
(3) 	A diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d).

Signs or symptoms which may be manifestations of undiagnosed illness include but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  Similarly, unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

Based on the evidence of record, the Board determines that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317.  First, the Board does not consider the Veteran's respiratory complaints to represent an undiagnosed illness.  To the contrary, the Veteran's post-service treatment records reflect that he was hospitalized for refractory pneumonia (a diagnosed disorder) in the left lung in October 1994 which was effectively treated by antibiotics.  Moreover, at a VA examination in October 2002, the examiner believed that the Veteran's respiratory symptoms were more likely an allergy rather than a chronic disorder.  A private treatment note in January 2009 diagnosed "acute bronchitis." Finally, at a VA examination in November 2015, the examiner determined that the Veteran has "chronic asthmatic bronchitis with reversible component on bronchodilator."  

Based on these observations made by medical professionals, the Board determines that the Veteran's respiratory symptoms are not "undiagnosed" as is contemplated by 38 C.F.R. § 3.317, but rather an identified disorder that appears to be treatable by medication.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis.").  As such, service connection is not warranted on this basis.  

Next, the evidence also does not indicate that the Veteran has a "chronic multisymptom illness" that qualifies for service connection under 38 C.F.R. § 3.317.  Specifically, there is little evidence to suggest that the Veteran's disorder may be considered "multisymptom" in nature.  Indeed, there has not been assertions of symptoms that were not respiratory in nature.  Moreover, while there does not appear to be a consensus as to the etiology of the Veteran's respiratory symptoms, it does not appear that his symptoms are "unexplainable" as is required by the regulation.  

The Board recognizes that the Veteran's fundamental argument is that he has a respiratory disorder that is the result of his service in Southwest Asia.  It is also noted that there are opinions of record that opine that his disorder may be indeed related to such service.  However, this is a question of direct service connection under 38 C.F.R. § 3.303, which has been exhaustively considered by multiple courts and has been determined to not be an issue on appeal.  

Therefore, while the Veteran has been diagnosed with a respiratory disorder the evidence does not indicate that he has a qualifying chronic disability as defined by 38 C.F.R. § 3.317.  As such, service connection is not warranted on this basis.  

Sleep Apnea

As for the Veteran's assertion that his sleep apnea is related to his service-connected PTSD, the Board determines that service connection is warranted for this disorder.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Here, the evidence of record includes an April 2016 opinion from a private physician, who opined that the Veteran's sleep apnea was related to his service-connected PTSD.  This opinion was based on medical research which demonstrates that chronic activation of stress hormones from PTSD can cause and/or aggravate sleep apnea.  This opinion is provided in conjunction with credible statements made by the Veteran and wife, indicating that the Veteran first had symptoms of sleep apnea shortly after service. 

While the evidence includes negative opinions by VA examiners in December 2010 and May 2016, these opinions are not sufficient enough to rebut the private physician's opinion as they failed to adequately address whether or not the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD, and did not address the private examiner's opinions and research related to the nexus between sleep apnea and PTSD. 

Therefore, the weight of the evidence supports service connection, or is at the very least the evidence is in equipoise.  As such, service connection for sleep apnea should be granted.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
.

ORDER

Service connection for a respiratory disorder based on it being a qualifying chronic disability under 38 C.F.R. § 3.317 after service in the Southwest Asia Theater of Operations, is denied.

Service connection for sleep apnea, to include secondary to service-connected PTSD is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


